 In the Matter Of PIU13LIC SERVICE CORPORATION OF NEW JERSEY, PUBLICSERVICE COORDINATED TRANSPORT, PUBLIC SERVICE INTERSTATE TRANS-PORTATION Co., EMPLOYERSandUNI'T'EDTRANSPORTWORKERS OFAMERICA, AFFILIATEDWITH SILIPYARDWORKERS OF AMERICA,PETITIONERCase No. 0-R-6774.Decided January 21,1947Mr. Raymond Schroeder,of Newark, N. J., for the Employers.Mr. Miles D. Kennedy,of New York City, for the Petitioner.Messrs. 0. David ZimringandM. Herbert Syme,both of Phila-delphia, Pa.,for the Intervenor.Mr. Sydney S. Asher, Jr.,of counsel to the Board.DECISIONORDERANDDIRECTION OF ELECTIONUpon an amended petitiondulyfiled, hearing in this case was heldat Newark, New Jersey,on November 6 and 7, 1946,before William T.Little, hearing officer.The hearing officer's rulings made at the hear-ing are free from prejudicial error and are hereby affirmed.The Em-ployers moved to dismiss the petition with respect to Public ServiceCorporation of New Jersey and Public Service Coordinated Transport,on the ground that these companies are not engaged in commercewithin the meaning of the Act.For reasonsgivenin Section I, below,the motion is granted as to Public Service Corporation of New Jersey,and denied as to Public Service Coordinated Transport.The Em-ployers and the Intervenor moved to dismiss the petition with respectto all of the Employers on the grounds that the Petitioner is not a labororganization,that the Petitioner has made an insufficient showing ofrepresentation,and that the contract constitutes a bar to a presentelection.For reasons given in Sections II and III, below,the motionsare denied.The Employers'and the Intervenor's requests for oralargument are denied inasmuch as the record,in our opinion, adequatelypresents the issues and positions of the parties.Upon the entire record in the case, the National Labor RelationsBoard makes the following :72 N L.R. B., No. 43.224 PUBLIC SERVICE CORPORATION OF NEW JERSEYFINDINGS OF FACT1.THE BUSINESS OF THE EMPLOYERS225Public Service Interstate Transportation Company, herein referredto as Interstate, is a New Jersey corporation engaged in operatingbus lines within and without the State of New Jersey.During thecalendar year 1945, Interstate purchased equipment and suppliesvalued at approximately $3,000,000.During the same period, Inter-state's revenue from the operation of its transportation lines amountedto approximately $16,000,000, of which over 40 percent was derivedfrom transporting passengers across State lines. Interstate admits,and we find, that it is engaged in commerce within the meaning of theNational Labor Relations Act.Public Service Coordinated Transport, herein referred to as Co-ordinated, is a New Jersey corporation engaged in operating bus linesentirely within the State of New Jersey.During the calendar year1945, Coordinated employed more than 5,000 employees, operated ap-proximately 2,670 vehicles over 163 routes in 11 counties in northernNew Jersey, carried more than half a billion passengers and receivedrevenue in excess of $30,000,000. Its routes serve the employees ofnumerous large industrial plants within the State. In addition toitspassengers revenue, Coordinated received $400 for transportingUnited States mail and approximately $200,000 for displaying na-tional advertising in its busses.During 1945 Coordinated purchasedsupplies and equipment costing more than $7,500,000, and electricenergy costing almost $700,000.Coordinated owns substantially all the capital stock of Interstate.The two companies operate as all integrated enterprise.Officers,directors, and top operating officials of Coordinated function in thesame capacity for Interstate.The companies use many facilities incommon, such as terminals and garages.Employees in these ter-minals and garages work on the busses of both companies.Costs ofsuch services are allocated between the companies.Coordinated andInterstate have a common labor relations policy and for a great many'years have jointly negotiated collective bargaining agreements cover-ing the employees of both companies.We find, contrary to the con-tention of the Employers, that Coordinated is engaged in commercewithin the meaning of the National Labor Relations Act.'Public Service Corporation of New Jersey, herein referred to asPublic Service, is a New Jersey corporation owning substantially allaMatter of Pittsburgh Railways Company,70 N L R B 670 ,Matter of The LouisvilleRailwoaq Company,69 N L R B 691,Matter of Turner Transportation Company & Shaw-nee City Lines,60 N L R B87, Matter of The Baltimore Tiansit Company, et at, 47N L R B 109, enforced as modified, 140 F (2d) 51 (C C A 4), cert denied, 321 U S795. 226DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe capital stock of Coordinated as well as that of various other pub-lic utilities in the State of New Jersey. It is exclusively a holdingcompany.None of its employees are involved in this proceeding.There is no evidence that Public Service in any way controls or dic-tates the labor relations policies of Coordinated and Interstate.Un-der these circumstances, we find that Public Service is not an employerof the employees involved in this proceeding and we shall dismiss thepetition as to it.2II.THE ORGANIZATIONS INVOLVEDThe Employers and the Intervenor maintain that the Petitioneris not a labor organization within the meaning of the Act. Section2 (5) of the Act provides :The term "labor organization" means any organization of anykind, or agency or employee representation committee or plan,in which employees participate and whichexistsfor the purpose,in whole or in part, of dealing with employers concerning griev-ances, labor disputes, wages, rates of pay, hours of employment,or conditions of work.The record discloses that the Petitioner was incorporated on Feb-ruary 25, 1946, under the laws of the State of New Jersey, and thatithas officers and a constitution.Both the certificate of incorpora-tion and the constitution indicate that the Petitioner was formed forthe purpose of engaging in collective bargaining with employers withrespect to wages, hours and working conditions. It has long beenour policy not to examine into the internal organizationof unions.Nothing in this case persuades us that we should noW depart from thiswell settled principle.We are satisfied that the Petitioner exists forthe purposes described in Section 2 (5) of the Act, and we thereforefind that the Petitioner is a labor organization within the meaningof the Act.3Amalgamated Association of Street, Electric Railway and MotorCoach Employees of America, herein called the Intervenor, is a labororganization affiliated with the American Federation of Labor, claim-ing to represent employees of the Employers.48But CfMatter of St. Joseph Lead Company and Lead Belt Water Company,66 N LItB 560, andMatter of C. cC A Airo,aft, Inc and The Foestone Tite d Rubber Co , 62'N L Ii B 1275In view of our finding that Public Service is not an employer of the employees concernedherein,we find it unnecessary to determine whether or not Public Service is engaged incommerce within the meaning of the Act3Matter of The Regina Coiporation,57 N L R B4 , Matter of Honolulu Rapid TransitCompany, Limited, 71 NL R B 172,Matter of Seneca Falls Machine Company, 71N L It B 1106.4The Inleivenor's appearance was on behalf of its New Jersel State Conference Boardand Divisions 819, 520, 821, 822, 823, 824, 825, 862, 880, and 897. PUBLIC SERVICE CORPORATION OF NEW JERSEY227III. THE QUESTION CONCERNING REPRESENTATIONOn June 25,1945, Coordinated and Interstate signed a collectivebargaining contract with the Intervenor for a period of 1 year to July1, 1946, and yearly thereafter,unless either party should notify theother of its desire for change at least sixty (60) days before July 1 ofany year.On April 29,1946, the Intervenor notified the Employersof its desire tochangethe contract.On May 8, 1946, the Employerscommenced a series of conferences with the Intervenor.These con-ferences continued,at frequent intervals,until June 27, 1946.Onthat day,the parties agreed on terms and reduced their agreement towriting, although they did not sign it.Thereafter,on July 2 and 3,1946,the proposed contract was submitted to the members of theIntervenor for ratification.The contract was approved by the mem-bership of the Intervenor by a vote of 3,965 to 604.On July 5, 1946,the Intervenor notified Coordinated and Interstate that the proposedcontract had been ratified by its membership.On July 8, 1946, thecontract between the Intervenor and Coordinated and Interstate wasexecuted,but was made retroactive to July 1, 1946,in accordance withthe previous understanding of the parties.There is evidence that onJuly 1, 1946,Coordinated and Interstate put into effect the wage ratesagreed upon on June 27, 1946, and incorporated in the contract signedJuly 8, 1946.Meanwhile,on July 3, 1946,the Petitioner filed its petition herein.On the same day, the Petitioner wrote a letter to Coordinated demand-ing recognition as the bargaining representative of the employees hereinvolved.This letter was received by Coordinated on July 5, 1946,3 daysbefore the contract was executed.The Employers and the Intervenor maintain that the contractsignedJuly 8,1946, constitutes a bar to a present determination ofrepresentaives.We do not agree.Whenthe Intervenor notified theEmployers of its desire to change the contract on April 29, 1946, thisact had the effect ofterminatingthe 1945 contract on its expirationdate,July1, 1946.When the 1945 contract expired on July 1, 1946,the parties had reducedto writinga proposed new contract but ithad not been signed.The petitionwhichwas filed on July 3, 1946,was, therefore,filed during a period when there was no signed agree-ment in existence.It is not material that on July 8, 1946,the Em-ployers and the Intervenor made their new contract retroactive toJuly 1, 1946,or that Interstate and Coordinated put the new wagerates into effecton July1, 1946, or that the parties were in substantialagreement on June 27,1946, and hadreduced their agreement towriting at that time.The decisive fact isthat the contractingpartiesdid notsign the contractuntilJuly 8,1946.Underthe well known 228DECISIONS OF NATIONAL LABOR RELATIONS BOARDrule of theEicorcase,' a contract cannot be considered-as a bar pre-vious to its signing.We perceive no reason why that rule shouldnot be followed in the instant case.Accordingly, we find that thecontract of July 8, 1946, which was executed after the filing of thepetition, does not constitute a bar to these proceedings.'The Employers and the Intervenor contend that no question con-cerning representation has arisen because of the invalidity of thesignatures on the authorization cards secured by the Petitioner, andbecause of the inadequate number of such designations.The hearingofficer refused to permit the question of the validity of the signaturesto be litigated.His ruling was proper. It has long been our policyto refuse to permit adverse parties to attack the validity of signaturessubmitted on behalf of a union seeking to appear on the ballot.'Asto the Petitioner's showing of interest which was submitted to theBoard for administration reasons, we are. satisfied that it was adequate.We find that a question affecting commerce has arisen concerningthe representation of employees of Coordinated and Interstate, withinthe meaning of Section 9 (c) and Section 2 (6) and (7) of the Act.TV.THE APPROPRIATE UNITThe parties are in substantial agreement that the appropriate unitshould consist of all employees of Coordinated and Interstate engagedin the operation and maintenance of the Employers' equipment andproperty, including employees of the Operating, Maintenance, Store-room and Parts, Track and Line Departments, watchmen, firemen,janitors, store clerks, operators, garage men, utility men, repairmen,mechanics, floormen, electricians, bodymen, painters, storeroom driv-ers, chief linemen, linemen, groundmen, truck drivers, trackmen,switchmen, and register mechanics, but excluding office employees,road supervisors, starters, inspectors, supervisors, depot masters, as-sistant depot masters, receivers, foremen, assistant foremen, track fore-men, line foremen, superintendent of track, superintendent of line,and all other supervisory employees.The only difference of opinionamong the parties as to the appropriate unit concerns employees ofthe Claims Department.The Petitioner desires the inclusion in theunit of all employees of the Claims Department, while the Employerswant these employees excluded from the appropriate unit.TheIntervenor takes no position with respect to these employees.The duties of employees of the Claims Department are to investigateaccidents, interview witnesses, determine the Employers' liability5Matter of Lscor, Inc,46 N L R B 1035 We are convinced that thiscase is con-trolling here, despite attempts of counsel to distinguish it on its facts6Matter of Ste Genevieve Lime & Quarry Company,70 N L R B 12597 SeeMatterof 0D Jennings & Company,68 N L R, B 516,and casescited therein PUBLIC SERVICE CORPORATION OF NEW JERSEY229and either settle the claims or prepare the cases for court.They arenot included within the unit covered by the present contract betweenthe Intervenor and the Employers.The functions of employees ofthe Claims Department differ substantially from the functions of otheremployees included in the unit; the two groups of employees haveno community of interest.Under all the facts, we are of the opinionthat the employees of the Claims Department should not be includedwithin the appropriate uit.We find that all employees of Coordinated and Interstate engagedin the operation and maintenance of Employers' equipment and prop-erty, including employees of the Operating, Maintenance, Storeroomand Parts, Track and Line Departments, watchmen, firemen, janitors,stores clerks, operators, garage men, utility men, repairmen, mechanics,floormen, electricians, bodymen, painters, storeroom drivers, chief line-men, linemen, groumdmen, truck drivers, trackmen, 'switchmen, andregister mechanics, but excluding employees of the Claims Depart-ment, office employees, road supervisors, starters, inspectors, super-visors, depot masters, assistant depot masters, receivers, foremen,assistant foremen, track foremen, line foremen, superintendent oftrack, and superintendent of line, and all other supervisory employeeswith authority to hire, promote, discharge, discipline, or otherwiseeffect changes in the status of employees, or effectively recommend suchaction, constitute a unit appropriate for the purposes of collectivebargaining within the meaning of Section 9 (b) of the Act.IT.TIIE DETERMINATION OF RL'PRESENTATiVESWe shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot, subject to thelimitations and additions set forth in the Direction.The Employers and the Intervenor maintain that pensioners shouldbe permitted to vote.There are between 300 and 350 former em-ployees of the Employers who are now receiving pensions in accord-ance with the Employers' pension plan.8 Such pensioners have noduties or obligations with respect to the Employers.They are eligiblefor membership in the Intervenor, and the Intervenor has bargainedon their behalf and obtained concessions for them.'We have consid-8Emplovees become eligible for optional retirement under the following circumstances:(1)Male employees at age of 65 upon completion of 25 years of service, (2) female em-plotiees at age of 60, upon completion of 20 years of service, (3) any employee whobecomes disabled so as to he incapable of performing further work after not less than12'/2 years of serviceThe amount of the pension is computed upon the average wage or salary for the 5 yearspreceding retirement, I percent of which is allowed for each year of servicePensionsare paid monthlyThe minimumpenaionpayable is $41 67 per monthBThese concessions were not included in any wiitten contract,but consisted of oralundeistandngs outside the contract. 230DECISIONS OF NATIONAL LABOR RELATIONS BOARDerable doubt as to whether or not pensioners are employees withinthe meaning of Section 2 (3) of the Act, since they no longer performany work for the Employers, and have little expectancy of resumingtheir former employment. In any event, even if pensioners were tobe considered as employees, we believe that they lack a substantialcommunity of interest with the employees who are presently in theactive service of the Employers.Accordingly, we find that pensionersare ineligible to vote in the election.1eThe Intervenor contends that certain of its officers and committeemembers who are presently on leave of absence front the Employers'service should be eligible to vote.The record reveals that 14 presentofficers of the Intervenor were formerly employed by the Employerseither as operators or as mechanics.11The agreement between theIntervenor and Coordinated and Interstate provides that:The Corinpanies agree that all officers or committee membersof the Association shall have preference over all other employeesin getting leave of absence when doing business for the Associa-tion.Any member of the Association elected or appointed toany office in the Association which requires his absence from workshall, upon retirement from such office, be reinstated to his for-mer position and his cumulative seniority rights in the Com-panies' service.One former employee of the Employer s, now an official of the In-teryenor, has been on continuous leave of absence since 1918.Thereis no evidence as to how long the other officials in question have beenon leave.Neither is there any evidence as to the prospects or prob-ability of any of these officials returning to work for the Employers.On the present state of the record, we are unable to determine whetherall or any of the Intervenor's officials on leave have sufficient in-terest to be permitted to vote.Accordingly, we shall make nodetermination as to their eligibility at this trine. Instead, we herebydirect the Yegional Director to permit these officials to vote, but tochallenge and impound their ballots pending the outcome of the elec-tion.If the challenged ballots of these individuals are sufficient innumber to affect the election results, we shall direct a further investi-gation as to their eligibility.The Employers requested that pay rolls for a period of 3 weekspreceding the date of the election be used in determining eligibilityto vote, on the ground that some of the employees may be on vacation"Hatter of W. D Byron itSonsofMaryland, Inc,55 N L R B 172 We are notpersuaded that theByroncase is distinguishable from the case now before usn Otto Rauser, Harry Jones, Charles Cicchmo, Vaughn Rehn, Finest Hawkins, MichaelCant-, Andiew Pecoia, Harold Clyde, Albert Nelson, Aither Seward, Arthur Appleton,Ellwyn McGirr, Peter Reilly, and Joseph Reed PUBLIC SERVICE CORPORATION OF NEW JERSEY231for as much as 3 weeks. Such a departure from our usual eligibilityrule is unnecessary, however, in view of the fact that we shall directthat employees on vacation shall be eligible to vote. In accordancewith our usual practice, we shall direct that the pay-roll period im-mediately preceding the date of this Direction shall be used in deter-mining eligibility to vote.DIRECTION OF ELECTIONAs part of the investigation to ascertain representatives for thepurposes of collective bargaining with Public Service CoordinatedTransport, Newark, New Jersey, and Public Service Interstate Trans-portation Co., Newark, New Jersey, an election by secret ballot shallbe conducted as early as possible, but not later than thirty (30) daysfrom the date of this Direction, under the direction and supervisionof the Regional Director for the Second Region, acting in this matteras agent for the National Labor Relations Board, and subject toSections 203.55 and 203.56, of National Labor Relations Board Rulesand Regulations-Series 4, among the employees in the unit foundappropriate in Section IV, above, who-were employed during the pay-roll period immediately preceding the date of this Direction, includingemployees who did not work during said pay-roll period because theywere ill or on vacation or temporarily laid off, and including em-ployees in the armed forces of the United States who present them-selves in person at the polls, but excluding pensioners and thoseemployees who have since quit or have been discharged for cause andhave not been rehired or reinstated prior to the date of the election,to determine whether they desire to be represented by United Trans-portWorkers of America, affiliated with ShipyardWorkers ofAmerica, or by Amalgamated Association of Street, Electric Railwayand Motor Coach Employees of America, AFL, for the purposes ofcollective bargaining, or by neither.ORDERIT 1SHEREBY ORDEREDthat the petition for investigation and certi-fication of representatives of employees of Public Service Corporationof New Jersey, Newark, New Jersey, Public Service CoordinatedTransport, Newark, New Jersey, and Public Service Interstate Trans-portation Co., Newark, New Jersey, filed by United Transport Work-ers of America, affiliated with Shipyard Workers of America, be, andit hereby is, dismissed, insofar only as it relates to employees of PublicService Corporation of New Jersey.